DISSENT TO ORDER DENYING REHEARING EN BANC

BRIGHT, Circuit Judge.
I dissent from the denial of the petition for rehearing. I recognize that a decision of a panel of this court which does not dispose of the merits of a case is usually not a good candidate for en banc consideration. Nevertheless, it appears to me that the panel’s opinion on the venue issue ought to be reconsidered.
I. Factual Summary.
On June 7, 1977, Iowa Beef Processors, Inc. (IBP), filed identical diversity actions against Hawkins, Cochrane and others in the Northern District of Iowa and in the Southern District of New York, alleging, among other things, a conspiracy by Hawkins and Cochrane to defame IBP. IBP amended its complaints on August 1, 1977, dropping as a defendant a nonessential party whose presence arguably precluded diversity jurisdiction.1
On July 22, 1977, Hawkins and Cochrane (appellants) filed suit in the Southern District of Iowa against IBP and its counsel, Messrs. Rothe and Freeman (collectively, the appellees), alleging that the appellees had abused judicial process in IBP’s Northern District of Iowa and New York lawsuits.2
On November 17, 1977, Chief Judge William C. Stuart (United States District Court for the Southern District of Iowa) granted the appellees’ motion to dismiss the appellants’ abuse of process actions in the Southern District of Iowa, holding that Hawkins’ and Cochrane’s claims arose in the Northern District of Iowa. The present appeal followed.
II. The Venue Issue.
Appellant Hawkins’ abuse of process claim against the appellees is identical in substance to the claim of appellant Co-chrane, and the disposition of each of those claims will require identical factual inquiries concerning the appellees’ motivation in filing IBP’s action, alleged to be abusive of process, in the Northern District of Iowa.3 Moreover, it seems that the single forum which may most conveniently undertake such factual inquiries is the district in which the appellees filed their lawsuit, the Northern District of Iowa. Yet, according to the panel opinion, the substantially identical claims of Hawkins and Cochrane must be tried in two different forums: respectively, the Southern District of Iowa and the District of Minnesota.
That result is obviously impractical and potentially wasteful of judicial and legal *266time and resources, and I suggest that the panel’s reasoning is unsound.4
The panel indicates that, if venue is proper in the districts where IBP filed its allegedly abusive lawsuits, Hawkins and Co-chrane would need to bring abuse of process actions in New York as well as in the Northern District of Iowa, “further proliferating this growing mass of litigation.” Cochrane v. Iowa Beef Processors, 596 F.2d 254 at 262 (8th Cir. 1979). However, if venue is proper in the Northern District of Iowa, Hawkins and Cochrane could join, as pendent claims in their Northern District of Iowa action, any cause of action arising out of IBP’s alleged abuse of the New York court’s process. See Fed.R.Civ.P. 18(a). Surely, the convenience of the parties and the courts is best served by litigation of Iowa Beef’s conspiracy action and of Hawkins’ and Cochrane’s peripheral abuse of process actions in a single forum, which can only be accomplished in the Northern District of Iowa. Instead, the panel itself has “proliferat[ed] this growing mass of litigation,” by scattering these related actions to three separate forums.
I think the district court correctly determined that, for purposes of venue under 28 U.S.C. § 1391(a), the appellees’ abuse of process claims “arose” in the Northern District of Iowa and that venue was properly in that district. In so ruling, the district court stated:
In the present action, the Court finds the place of injury to be in the Northern District of Iowa. It is there, by filing an action against Hawkins and Cochrane, that defendants are alleged to be doing that which should not be done. While the injury may have effects in this district [the Southern District of Iowa], the overt act giving rise to the injury was the filing of an action in the federal court for the Northern District of Iowa.
To prove “abuse of process”, plaintiffs must show that defendants seek to pervert the use of judicial process in the Northern District, and do so for an ulteri- or motive. Sarvold v. Dodson, 237 N.W.2d 447 (Iowa 1976). The Northern District Court is in a far better position to make such a determination. Though perhaps propelled by facts uncovered in an action elsewhere, defendants’ action in the Northern District, based upon inducement to breach contract, is entirely different from the action allegedly interfered with in this Court, which focuses on antitrust violations. This Court should not attempt to tell the Northern District Court that a case pending on its docket was abusing its processes and was but a facade, much less — as plaintiffs request— enjoin the Northern District Court from processing that case. Also, if the Northern District proceeds on both actions, the possibility that rulings of this Court and the United States District Court for the Northern District would come into direct conflict is eliminated.
I agree with the district court’s reasoning on this issue.
The effect of the panel decision is to place this court’s imprimatur upon the obvious forum-shopping by attorneys Hawkins and Cochrane. A reconsideration and reversal of the panel opinion by the full court would demonstrate that such lawyers’ tactics, which needlessly complicate the disposition of federal litigation, ought to receive short shrift.
*267Accordingly, I would grant the petition for rehearing, vacate the panel opinion, and affirm the district court.5

. IBP voluntarily dismissed the New York action without prejudice on October 6, 1977.


. Specifically, the alleged abuse of process consisted of: (1) filing suit; (2) serving summons; and (3) serving a document request assertedly calling for Hawkins’ and Cochrane’s work product as counsel in Meat Price Investigators Association [MPIA] v. Iowa Beef Processors, et al., an antitrust suit originally filed in the Southern District of Iowa on August 10, 1976, but transferred to the Northern District of Texas on June 7, 1977.


. Under Iowa law, which the panel apparently assumes governs the merits of this action, see panel at 260, tortious abuse of process is defined as follows:
Abuse of process, * * *, is the intentional use of legal process for an improper purpose incompatible with the lawful function of the process by one with an ulterior motive in doing so, * * *. The improper use which is the essence of the tort is ordinarily an attempt to secure from another some collateral advantage not properly in-cludable in the process itself, and is, in Pros-ser’s words, ‘a form of extortion’ in which a lawfully used process is perverted to an unlawful use. [Sarvold v. Dodson, 237 N.W.2d 447, 449 (Iowa 1976) (quoting Hyde Construction Co. v Koehring Co., 387 F.Supp. 702, 712-13 (S.D.Miss. 1974).]


. In ruling that Hawkins’ claim arose in the Southern District of Iowa and that Cochrane’s claim arose in the District of Minnesota, the panel opinion relies heavily upon Gardner Engineering Corp, v. Page Engineering Co., 484 F.2d 27 (8th Cir. 1973) and the “factors [concerning the connection between a cause of action and a state] described by Mr. Justice Blackmun on page 31 of 484 F.2d * * at 261. See id. at 262.
Such reliance is misplaced. Although the Gardner Engineering decision contains some discussion of a venue problem, 484 F.2d at 32-33, that discussion seems of little relevance here. In any event, the “factors” referred to and relied upon in the panel opinion bear upon whether a state has sufficient contacts with the subject of an action for jurisdiction to exist in that state, not upon whether venue was proper, the issue in this case.


. In light of the nature of the abuse of process action under Iowa law, see note 1 supra, I agree with the panel’s determination that the appellants’ abuse of process claims did not arise from the same transaction as Iowa Beef Processors’ action in the Northern District of Iowa, and were therefore not compulsory counterclaims in that action.
I am troubled, however, by the panel’s alternative ruling on the compulsory counterclaim issue. The panel determined that the appellants’ abuse of process actions were filed prior to the effective date of IBP’s complaint in the Northern District of Iowa and therefore could not be compulsory counterclaims in IBP’s action, under Fed.R.Civ.P. 13(a). See at 264-265. In so ruling, the panel concluded that, for purposes of Rule 13(a), IBP’s amended complaint in the Northern District, altered to perfect diversity jurisdiction, does not relate back to the date of IBP’s original complaint. Such a restrictive reading of the relation back rule of Fed.R.Civ.P. 15(c) lacks support in the language of the rule, in case law, or in policy. Although I have found no case considering this question in the context of Rule 13(a), prior decisions of this and other courts have indicated, without exception, that a complaint amended by dropping nonessential parties to perfect diversity jurisdiction relates back to the date of the original pleading. E. g., Finn v. American Fire & Casualty Co., 207 F.2d 113, 116 (5th Cir. 1953); Brown v. Texas and Pacific R.R. Co., 392 F.Supp. 1120, 1124 (W.D.La. 1975). See International Ladies’ Garment Workers’ Union v. Donnelly Garment Co., 121 F.2d 561, 563 (8th Cir. 1941) (dictum); 3A Moore’s Federal Practice ¶ 21.03[2] (1978). Cf. Interstate Refineries Co. v. Barry, 7 F.2d 548, 550 (8th Cir. 1925) (in accord with relation back rule, but pre-Federal Rules).